PER CURIAM.
Allen Ray Johnson appeals the district court’s order dismissing without prejudice his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Johnson v. Brooks, No. CA-04-91-2 (E.D.Va. Sept. 10, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Although a dismissal without prejudice generally is not appealable, we have jurisdiction in this case because "the grounds of the dismissal make clear that no amendment could cure the defects in the plaintiffs case." Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir.1993) (internal quotation marks and citation omitted).